Citation Nr: 0419309	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  95-329 37A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of torn cartilage of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right hip injury.

3.  Whether the veteran's claim of entitlement to an initial 
compensable evaluation for right ilioinguinal neuralgia was 
timely appealed.


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1992, January 1994, and May 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  In 
December 1992, the veteran requested that his claims file be 
transferred to the RO and Insurance Center in Philadelphia, 
Pennsylvania, from which his appeal now originates.

In December 2003, the veteran testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
At that time, it was noted that, in January 2003, AMVETS, the 
veteran's accredited service organization representative of 
record, had withdrawn its representation of the veteran.  The 
veteran indicated that he wished to testify without an 
accredited representative.  To date, he has not appointed 
another service organization or attorney to represent him.  

In reviewing the complex procedural background of this case, 
the Board notes that in a November 1992 rating decision the 
RO granted service connection for ankylosis of the left thumb 
and residuals of torn cartilage of the right knee, both 
evaluated as noncompensable, and, in pertinent part, denied 
entitlement to service connection for right hip, left knee, 
and left ring finger disorders.  The veteran perfected an 
appeal as to these matters.  Thereafter, in a January 1994 
rating decision, the RO granted 10 percent disability 
evaluations for the service-connected left thumb and right 
knee disabilities.  The RO also granted service connection 
and noncompensable disability evaluations for the residuals 
of a right hip injury and a left ring finger disability.  The 
RO's action represents a full grant of the veteran's claims 
for service connection for the right hip and left ring finger 
disorders.  

Further, in a July 1996 rating decision, the RO granted a 20 
percent evaluation for the veteran's service-connected 
residuals of a left ring finger injury, and indicated that 
this evaluation included the 10 percent evaluation assigned 
to the veteran's service-connected left thumb disability.  In 
an August 1997 rating, the RO granted a 10 percent disability 
evaluation for the veteran's service-connected right hip 
disability.  In May 1999, the RO granted service connection 
for a left knee disability.  This represents a full grant of 
the benefits sought as to his claim for service connection 
for a left knee disorder.  In May 2002, the RO granted 
service connection for right ilioinguinal neuralgia, 
evaluated as noncompensable.

The Board notes that a January 1994 supplemental statement of 
the case (SSOC) addressed the matter of the veteran's claim 
for an increased rating for his larynx fracture, but 
subsequent SSOCs failed to address that issue or his claims 
for increased ratings for his service-connected left thumb 
and ring finger disabilities.  However, at his December 2003 
Board hearing, the veteran stated that he had "20 percent on 
his hand and my hand takes the left ring finger and the 
thumb" and it was noted that he had a 10 percent evaluation 
for a larynx fracture.  He said those ratings were 
"completed".  The veteran did not testify as to the matters 
and expressly said, "I don't have those on appeal".  The 
veteran also said that his larynx disability was "resolved 
at 10 percent" and his "left hand was resolved with the two 
fingers being disabled".  As such, the Board believes that 
the veteran's statements constitute a withdrawal of his 
claims of entitlement to increased ratings for a fracture of 
the larynx, a left ring finger disability, and ankylosis of 
the left thumb.  See 38 C.F.R. § 20.204(b) (2003).

In addition, at his December 2003 Board hearing, and in 
written statements, the veteran raised a claim for an 
increased rating for his service-connected left knee 
disability, currently evaluated as 10 percent disabling.  
That matter is referred to the RO for appropriate development 
and adjudication.  Also at his hearing, he testified to 
having limited employability, evidently due to his service-
connected disabilities.  It appears that the veteran may seek 
to raise a claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  The matter of entitlement to a TDIU is 
also referred to the RO for appropriate development and 
consideration.  Furthermore, at the December 2003 hearing, 
the veteran testified to having a neurological disorder, 
variously identified as memory loss and cognitive problems, 
which he related to having amnesia in service after he was 
hit on the head by a football.  However, we note that the 
November 1992 rating decision also denied service connection 
for concussion with headaches and memory loss, but the 
veteran did not appeal the RO's action as to this matter.  As 
such, by his statements, the veteran may seek to reopen that 
claim, and the matter of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a disorder manifested by memory loss 
and cognitive problems is referred to the RO for appropriate 
development and adjudication.  

Also, in an August 1996 written statement from the veteran's 
then-accredited service organization representative, and 
accepted by the RO as a notice of disagreement regarding an 
increased rating for a right knee disability, a claim was 
raised for service connection for a left hip disorder as due 
to the service-connected right knee disability.  It does not 
appear that the RO has yet adjudicated the matter of 
entitlement to service connection for a left hip disorder as 
due to the service-connected right knee disability, and the 
matter is referred to the RO for appropriate development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

First, the veteran seeks an increased rating for his service-
connected right knee and hip disabilities, each currently 
evaluated as 10 percent disabling.  According to VA medical 
records dated in April and May 1996, the veteran was 
diagnosed with chondromalacia and needed knee braces, for 
which he was referred to the rehabilitation medicine clinic.  
The May 1996 consultation report reflects chronic bilateral 
knee pain with instability, for which he had worn knee braces 
since 1991, but the braces caused clothing irritation.  In a 
February 1997 memorandum, the veteran's then-accredited 
representative of record advised the RO that VA had recently 
issued knee braces for the veteran.  In July 1998, the 
veteran applied for a clothing allowance, and noted that he 
wore a metal knee brace on his right knee.  

When examined by VA in January 2001, the veteran's right knee 
was tender, but the examiner noted there was no instability, 
swelling, or effusion, and range of knee motion was from 0 to 
125 degrees.  However, at his December 2003 Board hearing, 
the veteran again denied right knee instability, and said he 
had metal "Palumbo" braces prescribed for both knees, which 
he wore when walking.  He said ascending stairs was painful 
due to his right knee.   

The veteran also testified to having right hip pain, and VA 
medical records dated in August 1998 indicate he was seen for 
chronic right hip pain that was treated with injection and 
cryotherapy.  When VA examined his right hip in July 1999, an 
X-ray was normal.  When examined by VA in January 2001, the 
veteran reported ongoing chronic right anterior hip pain that 
was treated with repeated neurolytic injections.  On 
examination, there was hip discomfort on full flexion, and 
the veteran described constant pain that increased with 
touching or palpation.  An X-ray of the right hip showed 
minimal degenerative changes in the right hip, with tiny 
osteophyte formation.  The pertinent diagnosis was traumatic 
degenerative osteoarthritis of the right hip, and right knee 
and chronic right hip strain.  As it has been more than three 
years since the veteran's service-connected right knee was 
examined by VA, and longer for his right hip, in the interest 
of due process, the Board believes he should be afforded a 
new VA examination to access the current severity of his 
service-connected right hip and knee disabilities.

Second, there appears to be a question of the timeliness of 
receipt of the veteran's substantive appeal as to his claim 
for an initial compensable evaluation for right ilioinguinal 
neuralgia.  Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a 
request for appellate review by the Board of a decision by 
the RO is initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) has been furnished.  See 38 C.F.R. § 20.200 
(2003).

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take in order to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202 (2003).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
(or SSOC) to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

The U.S. Court of Appeals for Veterans Claims has held that 
the formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108 (2003).  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).  See 66 Fed. 
Reg. 53,339 (Oct. 22, 2001) effective November 1, 2001 
(codified at 38 C.F.R. § 20.101 (2003)). 

Here, the record reflects that a May 2002 rating action 
granted service connection and a noncompensable disability 
evaluation for right ilioinguinal neuralgia.   In a June 2002 
letter, the RO notified the veteran of the action taken on 
his claim and his appellate rights.  In July 2002, the 
veteran submitted a substantive appeal that addressed the 
matters of his service-connected right knee and hip 
disabilities.  In January 2003, the veteran submitted a 
lengthy written statement that was evidently construed by the 
RO as a notice of disagreement as to the noncompensable 
evaluation assigned to the service-connected ilioinguinal 
neuralgia.  Thereafter, in March 2003, the RO issued an SSOC 
that included this new issue and also sent the veteran a 
letter that advised him that he had to perfect his appeal as 
to a new issue by filing a timely substantive appeal within 
60 days.  At his December 2003 Board hearing, the veteran 
submitted a copy of the previously received July 2002 
substantive appeal.  Thus, it appears that the veteran may 
not have submitted a timely substantive appeal as to the 
matter of an initial compensable evaluation for ilioinguinal 
neuralgia.  However, the veteran has not as yet been provided 
with the laws and regulations regarding the timeliness of a 
substantive appeal, or the opportunity to explain why he 
believes his substantive appeal was timely.  This must be 
done prior to Board consideration of the matter of the 
timeliness of his substantive appeal as to his claim for an 
initial compensable evaluation for ilioinguinal neuralgia.

Finally, at his December 2003 Board hearing, the veteran 
provided copies of treatment records from the VA Medical 
Center in Lebanon, Pennsylvania, dated from December 2002 to 
June 2003.  However, only VA treatment records dated through 
September 1999 are associated with the claims files.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Here, the record suggests that 
additional VA medical evidence might be available that is not 
before the Board at this time.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process demands that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate his 
claims and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since 2003.  The RO should 
then request all pertinent medical records from 
these medical providers, if not already of 
record.  In any event, the RO should obtain all 
records regarding the veteran's treatment from 
the VA medical center in Lebanon, Pennsylvania, 
for the period from 1999 to the present.

3.  Then, the veteran should be afforded a VA 
orthopedic examination to determine the current 
severity of his service- connected right knee 
residuals of torn cartilage and residuals of 
right hip injury.  All necessary tests and 
studies, to include X-rays and range of motion 
studies in degrees, should be conducted, and all 
clinical findings manifestations of the service-
connected disabilities should be reported in 
detail.  (1) In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  (2) The 
extent of any instability or subluxation should 
be noted.  The physician is particularly 
requested to comment on whether the veteran's 
service-connected right knee requires use of a 
metal brace and, if so, under what conditions it 
should be worn.  (3) The extent of any 
incoordination, weakened movement, and/or excess 
fatigability on use should be described.  (4) The 
physician should be requested to identify any 
objective evidence of pain and to assess the 
extent of any pain for both the right knee and 
hip disabilities.  (5) The functional impairment 
due to pain should be identified for both the 
right knee and hip.  (6) The physician should 
also express an opinion concerning whether there 
would be additional limits on functional ability 
on repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if feasible, 
express this in terms of additional degrees of 
limitation of motion on repeated use or during 
flare-ups.  If this is not feasible, the 
physician should so state.  (7) The physician is 
further requested to express an opinion as to (a) 
whether the conditions are permanent in nature 
and (b) the degree of interference with the 
veteran's ability to obtain and maintain 
substantially gainful employment caused by each 
disability identified on examination.  (9) The 
examiner should also state whether the veteran's 
disabling conditions are susceptible of 
improvement through appropriate treatment.  A 
rationale for all opinions expressed should be 
provided.  The claims folder and a copy of this 
Remand must be made available to the examiner 
prior to examination, and the examination report 
should indicate whether the veteran's medical 
records were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claims for increased initial 
evaluations for residuals of torn cartilage of 
the right knee and residuals of a right hip 
injury, each currently evaluated as 10 percent 
disabling, with consideration given to the 
holding in Fenderson v. West, 12 Vet. App. 119 
(1999) pertaining to staged ratings.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with a SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues currently on appeal since the March 2003 
SSOC.  The SSOC must also contain all the 
pertinent laws and regulations regarding the 
timeliness of submitting a substantive appeal to 
the Board regarding the veteran's claim of 
entitlement to an initial compensable evaluation 
for ilioinguinal neuralgia.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



